IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43040

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 307
                                                )
       Plaintiff-Respondent,                    )    Filed: January 6, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JACINDA RAE ALLEN,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Jacinda Rae Allen pled guilty to possession of a controlled substance with the intent to
deliver. I.C. § 37-2732(a)(1)(A). In exchange for her guilty plea, additional charges were
dismissed. The district court sentenced Allen to a unified term of five years, with a minimum
period of confinement of two years. The district court suspended the sentence and placed Allen
on probation. Thereafter, Allen admitted to violating the terms of her probation. The district
court revoked probation, but retained jurisdiction, and Allen was sent to participate in the rider
program.



                                                1
       Prior to completion of her rider, the district court relinquished jurisdiction.          Allen
appeals, claiming that the district court erred by refusing to allow her to finish her rider.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Allen has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2